Exhibit 10.2

Execution Version

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment No. 2 to Credit Agreement, dated as of December 20, 2018 (this
“Agreement”) is among Andeavor Logistics LP, a Delaware limited partnership (the
“Borrower”), certain Subsidiaries of the Borrower party hereto (the
“Guarantors”), the undersigned Lenders (as defined below), and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).

INTRODUCTION

A. The Borrower, the financial institutions party thereto as Lenders (the
“Lenders”), and the Administrative Agent have entered into that certain Credit
Agreement dated as of January 29, 2016 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).

B. The Borrower has requested, and the undersigned Lenders (which Lenders
constitute the Required Lenders) and the Administrative Agent have agreed, to
amend the Credit Agreement as set forth herein, subject to the terms and
conditions set forth herein.

THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantors, the
Administrative Agent, and the Lenders hereby agree as follows:

Section 1. Definitions; References. Unless otherwise defined in this Agreement,
each term used in this Agreement which is defined in the Credit Agreement has
the meaning assigned to such term in the Credit Agreement.

Section 2. Amendment of Credit Agreement.

(a) The Credit Agreement, Schedule 7.01 (Existing Liens) attached thereto and
Schedule 7.02 (Existing Indebtedness) attached thereto are hereby amended as set
forth in Annex I attached hereto.

(b) Schedule 5.12 attached hereto is hereby added as Schedule 5.12 (Subsidiaries
and Other Equity Investments; Loan Parties) to the Credit Agreement and shall
hereby replace existing Schedule 5.13 (Subsidiaries and Other Equity
Investments; Loan Parties) to the Credit Agreement.

(c) Schedule 7.08 attached hereto is hereby added as Schedule 7.08 (Affiliate
Transactions) to the Credit Agreement.

(d) Schedules 1-A (Initial Terminals), 1-B (Material Contracts), 1-C (Mortgages
and Deeds of Trust), 5.09 (Environmental Matters), 5.11 (Certain Tax
Information), 7.03 (Existing Investments) and 7.09 (Burdensome Agreements)
attached to the Credit Agreement are hereby deleted.



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. Each of the Borrower and the
Guarantors represents and warrants to the Administrative Agent and the Lenders
that (a) the execution, delivery, and performance of this Agreement by the
Borrower and the Guarantors are within the corporate or equivalent power and
authority of the Borrower and the Guarantors and have been duly authorized by
all necessary corporate or other organizational action, (b) this Agreement and
the Credit Agreement as amended hereby constitute legal, valid, and binding
obligations of the Borrower and the Guarantors, enforceable against the Borrower
and the Guarantors in accordance with their terms, except as such enforceability
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally or by general
principles of equity, (c) the representations and warranties of the Borrower and
the Guarantors contained in each Loan Document are true and correct in all
material respects (except for such representations and warranties that have a
materiality or Material Adverse Effect qualification, which shall be true and
correct in all respects) on and as of the date of this Agreement, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(except for such representations and warranties that have a materiality or
Material Adverse Effect qualification, which shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 3(c), the representations and warranties contained in Sections 5.05(a)
and (b) of the Credit Agreement are deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively, and (d) no Default exists or will immediately result
from this Agreement.

Section 4. Effectiveness. This Agreement shall become effective as of the date
hereof upon the occurrence of all of the following:

(a) Documentation. The Administrative Agent (or its counsel) shall have
received:

(i) this Agreement, duly and validly executed by the General Partner of the
Borrower and by a Responsible Officer of each Guarantor (or the general partner
of such Guarantor, as applicable), and by the Required Lenders;

(ii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor is validly
existing and in good standing in its state of organization as of a recent date;
and

(iii) evidence that Amendment No. 2 to the Revolving Credit Agreement shall
become effective substantially concurrently with the closing of this Agreement.

(b) Fees and Expenses. The Borrower shall have paid all costs, expenses, and
fees which have been invoiced at least two (2) Business Days prior to the date
hereof and are payable pursuant to Section 10.04 of the Credit Agreement.

Section 5. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 6.01 of the
Credit Agreement and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to agree to the various matters set forth herein. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 6. Effect on Loan Documents. Except as amended herein, the Credit
Agreement and the other Loan Documents remain in full force and effect as
originally executed and are hereby in all respects ratified and confirmed, and
nothing herein shall act as a waiver of any of the Administrative Agent’s or the
Lenders’ rights under the Loan Documents, as amended. On and after the
effectiveness of this Agreement, any reference to the Credit Agreement in any
Loan Document shall be deemed to be a reference to the Credit Agreement as
amended by this Agreement. This Agreement is a Loan Document for the purposes of
the provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement may be
a Default or Event of Default under the Loan Documents.

Section 7. Reaffirmation of Guaranty. By its signature hereto, each Guarantor
represents and warrants that as of the date hereof such Guarantor has no defense
to the enforcement of the Guaranty, and that according to its terms the Guaranty
will continue in full force and effect to guaranty the Borrower’s obligations
under the Credit Agreement and the other amounts described in the Guaranty
following the execution of this Agreement.

Section 8. Choice of Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.

Section 9. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10. Miscellaneous. The miscellaneous provisions set forth in Article X
of the Credit Agreement apply to this Agreement.

THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[The remainder of this page has been left blank intentionally.]

 

-3-



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

ANDEAVOR LOGISTICS LP By:   TESORO LOGISTICS GP, LLC, its general partner By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President, Finance and Treasurer ANDEAVOR
FIELD SERVICES LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR GATHERING
I LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR LOGISTICS
CD LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR MIDSTREAM
PARTNERS GP LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

ANDEAVOR MIDSTREAM PARTNERS LP By:   ANDEAVOR MIDSTREAM PARTNERS GP LLC, its
general partner By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR MIDSTREAM
PARTNERS OPERATING LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ANDEAVOR MPL
HOLDINGS LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer ASPHALT TERMINALS
LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer GREEN RIVER
PROCESSING, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

RENDEZVOUS PIPELINE COMPANY, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO ALASKA
PIPELINE COMPANY LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO ALASKA
TERMINALS LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO GREAT
PLAINS GATHERING & MARKETING LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO GREAT
PLAINS MIDSTREAM LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

TESORO HIGH PLAINS PIPELINE COMPANY LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO LOGISTICS
FINANCE CORP. By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO LOGISTICS
NORTHWEST PIPELINE LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO LOGISTICS
OPERATIONS LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer TESORO LOGISTICS
PIPELINES LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

TESORO SOCAL PIPELINE COMPANY LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
CONAN GATHERING, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
DELAWARE BASIN STORAGE, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
LOGISTICS, LP By:   WESTERN REFINING LOGISTICS GP, LLC, its general partner By:
 

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
PIPELINE, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

WESTERN REFINING PRODUCT TRANSPORT, LLC By:   WESTERN REFINING WHOLESALE, LLC,
its sole member By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
TERMINALS, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WESTERN REFINING
WHOLESALE, LLC By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

WNRL ENERGY GP, LLC By:   WESTERN REFINING LOGISTICS GP, LLC, general partner of
WESTERN REFINING LOGISTICS, LP, as sole member By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WNRL ENERGY, LLC
By:   WESTERN REFINING LOGISTICS GP, LLC, general partner of WESTERN REFINING
LOGISTICS, LP, as sole member By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer WNRL FINANCE CORP.
By:  

/s/ Andrew Woodward

Name:   Andrew Woodward Title:   Vice President and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kelly Weaver

Name:   Kelly Weaver Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Alia Qaddumi

Name:   Alia Qaddumi Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender

By:

 

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Kelly Hall

Name:   Kelly Hall Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Melissa Guzmann

Name:   Melissa Guzmann Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Joseph Onischuk

Name:   Joseph Onischuk Title:   Managing Director By:  

/s/ Denis O’Meara

Name:   Denis O’Meara Title:   Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:  

/s/ Jeff Ard

Name:   Jeff Ard Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:  

/s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Authorized Signatory By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

FROST BANK, a Texas state bank, as a Lender

By:  

/s/ Philip R. Rosenfeld

Name:   Philip R. Rosenfeld Title:   Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:  

/s/ Jamie Minieri

Name:   Jamie Minieri Title:   Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Jeffrey C. Miller

Name:   Jeffrey C. Miller Title:   Executive Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender

By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO MITSUBISHI UFJ, LTD.), as a Lender By:
 

/s/ Christopher Facenda

Name:   Christopher Facenda Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Sean Piper

Name:   Sean Piper Title:   AVP

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Jason Williams

Name:   Jason Williams Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/ Katsuyuki Kubo

Name:   Katsuyuki Kubo Title:   Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Justin Lien

Name:   Justin Lien Title:   Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as a Lender By:  

/s/ Linh Dang

Name:   Linh Dang Title:   Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Prigge

Name:   John Prigge Title:   Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Nathan Starr

Name:   Nathan Starr Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT– ANDEAVOR LOGISTICS

DROP DOWN CREDIT FACILITY]



--------------------------------------------------------------------------------

Final Version

ANNEX I TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

CREDIT AGREEMENT

Dated as of January 29, 2016

among

ANDEAVOR LOGISTICS LP (formerly known as Tesoro Logistics LP),

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BARCLAYS BANK PLC, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

BBVA COMPASS BANK, BNP PARIBAS, CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, DEUTSCHE BANK AG, NEW YORK BRANCH, GOLDMAN SACHS BANK

USA, MIZUHO BANK, LTD., ROYAL BANK OF CANADA, SUNTRUST BANK, MUFG

BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), TORONTO

DOMINION (TEXAS) LLC, US BANK,

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS

BANK PLC, CITIBANK, N.A., DEUTSCHE BANK AG, NEW YORK BRANCH,

GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC, MIZUHO BANK,

LTD, MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.),

TORONTO DOMINION (TEXAS) LLC, AND WELLS FARGO BANK SECURITIES

LLC,

AS JOINT LEAD ARRANGERS

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS

BANK PLC, CITIBANK, N.A., J.P MORGAN SECURITIES LLC, AND WELLS FARGO

BANK SECURITIES LLC,

AS JOINT BOOKRUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     31  

1.03

 

Accounting Terms

     32  

1.04

 

Rounding

     33  

1.05

 

Times of Day; Rates

     33  

1.06

 

[Reserved]

     33  

1.07

 

Currency Equivalents Generally

     33  

1.08

 

Divisions

     34   ARTICLE II   THE COMMITMENTS AND CREDIT EXTENSIONS      34  

2.01

 

The Loans

     34  

2.02

 

Borrowings, Conversions and Continuations of Loans

     34  

2.03

 

[Reserved]

     35  

2.04

 

[Reserved]

     35  

2.05

 

Prepayments

     36  

2.06

 

Termination or Reduction of Commitments

     36  

2.07

 

Repayment of Loans

     36  

2.08

 

Interest

     37  

2.09

 

Fees

     37  

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     38  

2.11

 

Evidence of Debt

     38  

2.12

 

Payments Generally; Administrative Agent’s Clawback

     38  

2.13

 

Sharing of Payments by Lenders

     40  

2.14

 

Increase in Commitments

     41  

2.15

 

[Reserved]

     42  

2.16

 

Defaulting Lenders

     42  

2.17

 

Extension of Maturity Date

     44   ARTICLE III   TAXES, YIELD PROTECTION AND ILLEGALITY      46  

3.01

 

Taxes

     46  

3.02

 

Illegality

     50  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.03

 

Inability to Determine Rates

     51  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     51  

3.05

 

Compensation for Losses

     53  

3.06

 

Mitigation Obligations; Replacement of Lenders

     53  

3.07

 

[Reserved]

     54  

3.08

 

Survival

     54   ARTICLE IV   CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      54  

4.01

 

Conditions of Initial Credit Extension

     54  

4.02

 

Conditions to all Credit Extensions

     56   ARTICLE V   REPRESENTATIONS AND WARRANTIES      57  

5.01

 

Existence, Qualification and Power

     57  

5.02

 

Authorization; No Contravention

     57  

5.03

 

Governmental Authorization; Other Consents

     58  

5.04

 

Binding Effect

     58  

5.05

 

Financial Statements; No Material Adverse Effect

     58  

5.06

 

Litigation

     59  

5.07

 

No Default

     59  

5.08

 

Title; Etc.

     59  

5.09

 

Environmental Compliance; Permits

     59  

5.10

 

Taxes

     60  

5.11

 

ERISA Compliance

     60  

5.12

 

Subsidiaries; Equity Interests; Loan Parties

     60  

5.13

 

Margin Regulations; Investment Company Act

     60  

5.14

 

Disclosure

     60  

5.15

 

Compliance with Laws

     61  

5.16

 

Intellectual Property; Licenses, Etc.

     61  

5.17

 

Solvency

     61  

5.18

 

Anti-Corruption Laws and Sanctions

     61  

5.19

 

EEA Financial Institution

     61  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VI   AFFIRMATIVE COVENANTS      61  

6.01

 

Financial Statements

     62  

6.02

 

Certificates; Other Information

     62  

6.03

 

Notices of Default

     64  

6.04

 

Payment of Obligations

     64  

6.05

 

Preservation of Existence, Etc.

     64  

6.06

 

Maintenance of Properties

     64  

6.07

 

Maintenance of Insurance

     64  

6.08

 

Compliance with Laws

     65  

6.09

 

Books and Records

     65  

6.10

 

Inspection Rights

     65  

6.11

 

Use of Proceeds

     65  

6.12

 

Covenant to Guarantee Obligations

     66  

6.13

 

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     66  

6.14

 

Maintenance of Separateness

     68  

6.15

 

Anti-Corruption Laws and Sanctions

     68   ARTICLE VII   NEGATIVE COVENANTS      68  

7.01

 

Liens and Sale and Leaseback Transactions

     68  

7.02

 

Indebtedness

     69  

7.03

 

[Reserved

     70  

7.04

 

Mergers, Fundamental Changes and Dispositions

     70  

7.05

 

[Reserved]

     71  

7.06

 

Restricted Payments

     71  

7.07

 

Change in Nature of Business

     71  

7.08

 

Transactions with Affiliates

     71  

7.09

 

[Reserved

     72  

7.10

 

[Reserved

     72  

7.11

 

Financial Covenant

     72  

7.12

 

[Reserved

     72  

7.13

 

Changes in Organization Documents

     72  

7.14

 

Fiscal Year; Accounting Principles

     72  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VIII   EVENTS OF DEFAULT AND REMEDIES      72  

8.01

 

Events of Default

     72  

8.02

 

Remedies upon Event of Default

     74  

8.03

 

Application of Funds

     75   ARTICLE IX   ADMINISTRATIVE AGENT      76  

9.01

 

Appointment and Authority

     76  

9.02

 

Rights as a Lender

     76  

9.03

 

Exculpatory Provisions

     76  

9.04

 

Reliance by Administrative Agent

     77  

9.05

 

Delegation of Duties

     77  

9.06

 

Resignation of Administrative Agent

     78  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     79  

9.08

 

No Other Duties, Etc.

     79  

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     79  

9.10

 

Guaranty Matters

     80  

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     80  

9.12

 

ERISA Representations

     80   ARTICLE X   MISCELLANEOUS      82  

10.01

 

Amendments, Etc.

     82  

10.02

 

Notices; Effectiveness; Electronic Communications

     84  

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     86  

10.04

 

Expenses; Indemnity; Damage Waiver

     87  

10.05

 

Payments Set Aside

     89  

10.06

 

Successors and Assigns

     89  

10.07

 

Treatment of Certain Information; Confidentiality

     93  

10.08

 

Right of Setoff

     94  

10.09

 

Interest Rate Limitation

     95  

10.10

 

Counterparts; Integration; Effectiveness

     95  

10.11

 

Survival of Representations and Warranties

     95  

10.12

 

Severability

     95  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.13

 

Replacement of Lenders

     96  

10.14

 

Governing Law; Jurisdiction; Etc.

     96  

10.15

 

Waiver of Jury Trial

     97  

10.16

 

No Advisory or Fiduciary Responsibility

     98  

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     98  

10.18

 

USA PATRIOT Act

     99  

10.19

 

Keepwell

     99  

10.20

 

ENTIRE AGREEMENT

     99  

10.21

 

[Reserved]

     99  

10.22

 

Intercreditor Agreement

     99  

10.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     99  

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

1.01(A)  

Guarantors

2.01  

Commitments and Applicable Percentages

5.12  

Subsidiaries and Other Equity Investments; Loan Parties

7.01  

Existing Liens

7.02  

Existing Indebtedness

7.08  

Affiliate Transactions

10.02  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A    Revolving Credit Loan Notice B    Note C    Compliance Certificate D-1   
Assignment and Assumption D-2    Administrative Questionnaire E    [Reserved].
F-1 – F-3    Forms of U.S. Tax Compliance Certificates

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 29, 2016,
among ANDEAVOR LOGISTICS LP, a Delaware limited partnership (formerly known as
Tesoro Logistics LP, the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) at least a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person, (c) all or substantially all
of a line of business or division of another Person (in each case above
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions), or
(d) any properties or assets the Acquisition Consideration for which exceeds, in
an individual transaction, $30,000,000 (but in any case excluding any ordinary
course capital expenditures of the Loan Parties or replacements of existing
equipment, property or assets of the Loan Parties).

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, earnouts and other
contingent payment obligations to, and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for such Acquisition; provided, that any contingent future
payment shall be considered Acquisition Consideration only to the extent of the
reserve, if any, required under GAAP at the time of such sale to be established
in respect thereof by the Borrower or any Subsidiary.

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

-1-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments (including Tranches thereof) of
all the Lenders. As of the Amendment No. 1 Effective Date, the Aggregate
Commitments are $1,000,000,000.

“Agreement” means this Credit Agreement.

“Amendment No. 1 Effective Date” means January 5, 2018.

“Amendment No. 2 Effective Date” means December 20, 2018

“Andeavor” means Andeavor, LLC, a Delaware limited liability company, as
successor by merger to Andeavor (formerly known as Tesoro Corporation), a
Delaware corporation.

“Andeavor Midstream” means Andeavor Midstream Partners LP (formerly known as QEP
Midstream Partners, LP), a Delaware limited partnership.

“Andeavor Midstream GP” means Andeavor Midstream Partners GP LLC (formerly known
as QEP Midstream Partners GP, LLC), a Delaware limited liability company.

“Andeavor Rio” means Andeavor Logistics Rio Pipeline LLC, a Delaware limited
liability company.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans have
been terminated pursuant to Section 8.02, or if the Commitments have expired,
then the Applicable Percentage of each Lender in respect of the Aggregate
Commitments shall be determined based on the Applicable Percentage of such
Lender in respect of the Aggregate Commitments most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” and “Applicable Fee Rate” means the applicable percentage per
annum set forth below in the Ratings-Based Pricing Grid, determined by reference
to the Borrower’s Debt Rating then in effect.

 

-2-



--------------------------------------------------------------------------------

Ratings-Based Pricing Grid:

 

Pricing

Level

   Ratings
(Moody’s/S&P)      Applicable Margin for
Eurodollar Rate
Loans     Applicable
Margin for
Base Rate
Loans     Applicable Fee
Rate  

1

   ³  Baa1/BBB+        1.135 %      0.135 %      0.175 % 

2

   ³  Baa2/BBB        1.26 %      0.26 %      0.20 % 

3

   ³  Baa3/BBB-        1.51 %      0.51 %      0.25 % 

4

   ³  Ba1/BB+        1.76 %      0.76 %      0.30 % 

5

     < Ba1/BB+        2.01 %      1.01 %      0.375 % 

For purposes of the Ratings-Based Pricing Grid, (a) if the ratings are split,
the lower of such ratings shall apply; provided, that if the lower rating is two
or more levels below the higher rating, the rating next above the lower of the
two shall apply; (b) if only one Rating Agency issues a rating, such rating
shall apply; (c) if the rating established by Moody’s or S&P shall be changed,
such change shall be effective as of the date on which it is first publicly
announced by the applicable Rating Agency; and (d) if the Borrower does not have
any Debt Rating, then Pricing Level 5 shall apply.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays
Bank PLC, Citibank, N.A., Deutsche Bank AG, New York Branch, Goldman Sachs Bank
USA, J.P. Morgan Securities LLC, Mizuho Bank, Ltd., MUFG Bank, Ltd. (f/k/a The
Bank of Tokyo-Mitsubishi UFJ, Ltd.), Toronto Dominion (Texas) LLC, and Wells
Fargo Securities LLC, in their capacities as joint lead arrangers, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Citibank, N.A.,
JPMorgan Chase Bank, N.A., Wells Fargo Bank Securities LLC, in their capacities
as joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease

 

-3-



--------------------------------------------------------------------------------

Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease and (c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the combined consolidated statements of
operations, partners equity (deficit) and cash flows of the Borrower, the
Borrower’s Predecessors and its Subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of income or
operations, partners’ capital, retained earnings and cash flows for such fiscal
year of the Borrower, the Borrower’s Predecessors and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans pursuant to
Section 8.02.

“Available Cash” has the meaning set forth in the Borrower Partnership
Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

-4-



--------------------------------------------------------------------------------

“Borrower Partnership Agreement” means that certain Third Amended and Restated
Agreement of Limited Partnership of Andeavor Logistics LP dated as of
December 1, 2017, among the General Partner, Andeavor, Tesoro Alaska, TRMC and
the other limited partners party thereto.

“Borrower’s Predecessor” means the Borrower’s “Predecessor” as described in the
10-K of the Borrower most recently filed with the SEC as of the Closing Date.

“Business” means the ownership, operation, development and acquisition of Crude
Oil, Refined Products and natural gas logistics assets.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) Dollar-denominated time deposits with, or Dollar-denominated insured
certificates of deposit or Dollar-denominated bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender, or (B) is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System; (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition; and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

 

-5-



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) with respect to
any Cash Management Agreement entered into before the Closing Date, is a Lender
or Affiliate of a Lender on the Closing Date.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of the following events or conditions: (a) the
General Partner shall cease to be the sole general partner of the Borrower;
(b) Marathon Petroleum Corporation, a Delaware corporation, shall cease,
directly or indirectly, to own and control legally and beneficially more than
50% of the Equity Interests in the General Partner; (c) the Borrower shall
cease, directly or indirectly, to own and control legally and beneficially 100%
of the Equity Interests in Andeavor Midstream GP; or (d) the Borrower shall
cease, directly or indirectly, to own and control legally and beneficially 100%
of the Equity Interests of Andeavor Midstream or Opco except to the extent that
such failure is as a result of a merger or consolidation of Andeavor Midstream
or Opco, as applicable, into the Borrower.

“Closing Date” means January 29, 2016.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

 

-6-



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to make Revolving Credit
Loans (and Tranches thereof) to the Borrower pursuant to Section 2.01, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) any charges or expenses (other than depreciation or
amortization expense) directly incurred in connection with any Acquisition or
Disposition permitted by this Agreement, in an aggregate amount not to exceed
10% of Consolidated EBITDA (as shown on the consolidated financial statements of
the Borrower and its Restricted Subsidiaries most recently delivered to the
Administrative Agent in accordance with Section 6.01 but without giving effect
to this clause (iv) in such calculation) for any Measurement Period, and (v) all
non-cash charges or expenses reducing Consolidated Net Income (in each case of
or by the Borrower and its Restricted Subsidiaries for such Measurement Period)
minus (b) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits, (ii) all
non-cash items increasing Consolidated Net Income (in each case of or by the
Borrower and its Restricted Subsidiaries for such Measurement Period) and
(iii) any cash expenditures during such Measurement Period on account of any
non-cash item which was added back to Consolidated EBITDA during any prior
period with respect to which a calculation of Consolidated EBITDA was made under
this Agreement (and provided that the cash expenditure does not impact
Consolidated Net Income in the period paid). Consolidated EBITDA shall be
calculated for each Measurement Period, on a pro forma basis, after giving
effect to, without duplication, any Acquisition, Disposition, or designation of
an Unrestricted Subsidiary as a Restricted Subsidiary or of a Restricted
Subsidiary as an Unrestricted Subsidiary occurring during each period commencing
on the first day of such period to and including the date of such transaction
(the “Reference Period”) as if such Acquisition, Disposition, or designation and
any related incurrence or repayment of Indebtedness occurred on the first day of
the Reference Period. In making the calculation contemplated by the preceding
sentence, Consolidated EBITDA generated or to be generated by such acquired,
divested, designated, or damaged or condemned property or Person shall be
determined in good faith by the Borrower based on reasonable assumptions;
provided, however, that (A) such pro forma calculations shall also be reasonably
acceptable to the Administrative Agent if such pro forma adjustments to
Consolidated EBITDA exceed the lesser of (x) $100,000,000 for any one
Acquisition or Disposition, as applicable, and (y) thirty percent (30%) of the
Consolidated EBITDA for the Borrower and its Restricted Subsidiaries on a
consolidated basis prior to such adjustment and (B) no such pro forma
adjustments shall be allowed

 

-7-



--------------------------------------------------------------------------------

unless, not less than thirty (30) days after the end of such period, the
Administrative Agent shall have received such written documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent, supporting such pro forma
adjustments. For purposes of calculating the Consolidated Leverage Ratio to
determine compliance with Section 7.11, Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
[Reserved], (e) all Attributable Indebtedness, and (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than the Borrower or any
Restricted Subsidiary. Consolidated Funded Indebtedness of any Person shall
include all Indebtedness of any other Person (including any partnership in which
such Person is a general partner) of the types referred to in clauses
(a) through (f) above to the extent such Person is legally liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent (i) paid in cash or required to have been paid in cash and (ii) treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the difference of (i) Consolidated Funded Indebtedness as of such date
minus (ii) all cash and Cash Equivalents held by the Borrower and its Restricted
Subsidiaries as of such date (other than any restricted cash or restricted Cash
Equivalents) on a consolidated basis to (b) Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period as set forth on the
Borrower’s financial statements most recently filed with the SEC on Form 10-K or
Form 10-Q; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Restricted Subsidiary during such Measurement Period to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted by operation of the terms
of its Organization Documents or any agreement, instrument or Law applicable to
such Restricted Subsidiary during such Measurement Period,

 

-8-



--------------------------------------------------------------------------------

except that the Borrower’s equity in any net loss of any such Restricted
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, (c) any non-cash gains or losses resulting from mark to
market activity as a result of FASB ASC 815 and (d) any income (or loss) for
such Measurement Period of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Restricted Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (b) the sum of (i) current liabilities (excluding
short-term Indebtedness and the current portion of long-term Indebtedness) of
the Borrower and the Restricted Subsidiaries and (ii) goodwill and other
business combination related intangible assets of the Borrower and the
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP, all as reflected in the consolidated financial statements
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or Section 6.01(b); provided that the assets of Unrestricted
Subsidiaries and the liabilities of Unrestricted Subsidiaries shall be excluded
from calculation of Consolidated Net Tangible Assets. For purposes of this
definition, the amount of assets and liabilities of any non-Wholly Owned
Subsidiary shall be included or deducted, as the case may be, only to the extent
of the proportional Equity Interest directly or indirectly owned by the Borrower
in such Restricted Subsidiary, provided that, in the case of any such
liabilities, to the extent such liabilities are recourse to the Borrower or any
other Restricted Subsidiary, the full amount of such liabilities that are so
recourse shall be deducted for purposes of this definition.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Revolving Credit Borrowing.

“Crude Oil” means the unrefined mixture of liquid hydrocarbons, of any grade or
specific gravity, commonly known as petroleum or oil.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-9-



--------------------------------------------------------------------------------

“Debt Rating” means, as to each Rating Agency and on any day, the rating
maintained by such Rating Agency on such day for senior, unsecured, non-credit
enhanced long-term debt of the Borrower.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, unless cured
or waived during any applicable grace or cure period, would be an Event of
Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

 

-10-



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution Payments” means any cash distribution or dividend by the Borrower
on, or in respect of any retirement, purchase, redemption, or other acquisition
of, any Equity Interests.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party, any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

-11-



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

 

-12-



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.1

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated and approved by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period and;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is used by the
Administrative Agent in connection herewith, such rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such rate shall be applied in a manner as otherwise reasonably determined
by the Administrative Agent; provided further that, if the LIBOR screen rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Subsidiary Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 10.19 and
any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Subsidiary Guaranty of such Guarantor, or a
grant by such Guarantor of a security interest, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Subsidiary
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

 

1 

The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%2022-Dec-2015%2010-46%20.pdf

 

-13-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its net income
(however denominated), profits, or capital (however denominated), and franchise
Taxes imposed on it, in each case, (i) as a result of such recipient being
organized under the Laws of, or having its principal office located in or, in
the case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction described in clause (a) above;
(c) any backup withholding Tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii); (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding Tax that is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.01(a)(ii); (e) any Taxes attributable to a recipient’s
failure to comply with clause (B) of Section 3.01(e)(ii), and (f) any United
States Federal Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of December 2, 2014, by and among the Borrower, the
Administrative Agent and the lenders party thereto.

“Extending Lenders” has the meaning specified in Section 2.17(d).

“Extended Loans” has the meaning specified in Section 2.17(a).

“Extended Loan Commitments” has the meaning specified in Section 2.17(a).

“Extension” has the meaning specified in Section 2.17(a).

“Extension Amendment” has the meaning specified in Section 2.17(d).

“Extension Offer” has the meaning specified in Section 2.17(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing (so
long as such modification is substantively comparable and not materially more
onerous to comply with) (together with the portions of any law implementing such
intergovernmental agreements).

 

-14-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided further that, if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letters” means (a) the fee letter agreement, dated December 22, 2015, among
the Borrower, the Administrative Agent and the Arrangers, (b) the fee letter
agreement, dated December 22, 2015, among the Borrower, the Administrative Agent
and MLPFS and (c) the fee letter agreement, dated December 20, 2017, among the
Borrower, the Administrative Agent and MLPFS.

“FERC” means the Federal Energy Regulatory Commission or any of its successors.

“Financial Officer” means the chief executive officer, chief financial officer
(or other principal financial officer, including vice president, finance),
treasurer or controller of a Loan Party.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FSHCO” means any Subsidiary that for U.S. federal income tax purposes is
treated either as a partnership or as a disregarded entity if substantially all
the assets of such Subsidiary comprise of equity interests (as determined for
U.S. federal income tax purposes) in one or more (a) CFCs and/or (b) FSHCOs.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

-15-



--------------------------------------------------------------------------------

“General Partner” means Tesoro Logistics GP, LLC, a Delaware limited liability
company.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower listed on
Schedule 1.01(A) and each other Restricted Subsidiary that is a Material
Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12 and (b) solely with
respect to the payment and performance by each Specified Loan Party of its
obligations under its Guaranty pursuant to Section 10.19 with respect to all
Swap Obligations, the Borrower. For the avoidance of doubt, no CFC, FSHCO, or
any Subsidiary that is disregarded for U.S. federal income tax purposes and that
is held directly or indirectly by a CFC or FSHCO shall be a Guarantor.

“Guaranty” means the Guaranty made by the Guarantors in favor of, collectively,
the Administrative Agent, the Lenders, the Hedge Banks, the Cash Management
Banks, and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, together with each other guaranty and
guaranty supplement delivered pursuant to Sections 4.01, 4.04 or 6.12.

 

-16-



--------------------------------------------------------------------------------

“Hazardous Materials” means all substances, wastes or other pollutants
identified as hazardous or toxic pursuant to any Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract that such Person reasonably believes is permitted under
Article VII, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Swap Contract and (b) with respect to any Swap Contract entered into
before the Closing Date, is a Lender or an Affiliate of a Lender on the Closing
Date.

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

“Immaterial Subsidiary” means, subject to Section 6.12(c), any Restricted
Subsidiary if and for so long as such Immaterial Subsidiary, together with all
other Immaterial Subsidiaries, does not (a) have total assets at such time
exceeding 5% of the total assets of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP or (b) generate more than 5% of
Consolidated EBITDA for the most recently completed four fiscal quarter period,
in each case as of the end of the fiscal quarter most recently ended and for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b).

“Impacted Loans” has the meaning specified in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person; and

 

-17-



--------------------------------------------------------------------------------

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is legally liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof by and among the Borrower, the Revolving Administrative Agent, the
Administrative Agent, and the other parties party thereto.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Credit Loan Notice, or
such other period that is twelve months or a period shorter than one month
requested by the Borrower and consented to by all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

 

-18-



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture entity, the Equity Interests of which are
owned by the Borrower or a Restricted Subsidiary with a third party, so long as
such joint venture entity does not constitute a Subsidiary. Notwithstanding the
foregoing, Andeavor Rio shall constitute a Joint Venture.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, and (d) the Fee Letters.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse effect on the operations,
business, properties, or financial condition of the Borrower and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Loan Parties, taken as a whole, to perform their
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

-19-



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Contract, of any one or more of the
Loan Parties and their Restricted Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of a Loan Party or any Restricted
Subsidiary in respect of any Swap Contract at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
or such Restricted Subsidiary would be required to pay if such Swap Contract
were terminated at such time.

“Material Project” means any capital construction or expansion project of a
Borrower or its Restricted Subsidiaries, the aggregate capital cost or budgeted
capital cost of which, in each case, including capital costs expended prior to
the acquisition of any such project by a Borrower or its Restricted
Subsidiaries, as the case may be, exceeds $25,000,000.00.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project (a) prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts less expenses related
thereto, capital costs and expenses, scheduled Commercial Operation Date, oil
and gas reserve and production estimates, commodity price assumptions and other
factors deemed appropriate by the Administrative Agent) which may, at the
Borrower’s option, be added to Consolidated EBITDA for the fiscal quarter in
which construction or expansion of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but without duplication of any actual Consolidated EBITDA attributable
to such Material Project following such Commercial Operation Date); provided
that if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date (as used in this Agreement, references to “scheduled
Commercial Operation Date” mean the scheduled Commercial Operation Date as
reflected in the request from the Borrower to the Administrative Agent for
approval of the applicable Material Project EBITDA Adjustments), then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after the
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the actual period of delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75%, and
(v) longer than 365 days, 100%; and

(b) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full fiscal quarter period following such Commercial Operation Date, which may,
at the Parent Borrower’s option, be added to actual Consolidated EBITDA for such
fiscal quarters, but without duplication of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date.

 

-20-



--------------------------------------------------------------------------------

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(A) at least 20 days prior to the delivery of any Compliance Certificate (or
such shorter time period as may be agreed by the Administrative Agent) to the
extent Material Project EBITDA Adjustments will be made to Consolidated EBITDA
in determining compliance with Section 7.11, the Borrower shall have delivered
to the Administrative Agent written pro forma projections of Consolidated EBITDA
attributable to such Material Project for the first full four fiscal quarter
period following the scheduled Commercial Operation Date with respect to such
Material Project, and

(B) prior to the date any Compliance Certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received current
estimates as to Material Project completion percentage, the expected Commercial
Operation Date, any known material delays with respect thereto, such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments for
Acquisitions pursuant to the definition of Consolidated EBITDA).

“Materials” has the meaning specified in Section 6.02.

“Material Subsidiary” means any Domestic Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means January 29, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Midstream Business” means either (a) gathering, transportation, treating,
processing, marketing or otherwise handling Hydrocarbons, or activities or
services reasonably related or ancillary thereto including, without limitation,
entering into Swap Contracts to support such business, or (b) any other business
that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Code.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

-21-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MPC” means Marathon Petroleum Corporation, a Delaware corporation.

“MPC Companies” means MPC and its Subsidiaries (other than the Borrower and its
Subsidiaries).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lenders” has the meaning specified in Section 2.17(d).

“Non-Guarantor Subsidiary” means a Restricted Subsidiary of the Borrower that is
not a Guarantor.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans made by such Lender, substantially in the form
of Exhibit B.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Opco” means Tesoro Logistics Operations LLC, a Delaware limited liability
company.

 

-22-



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Revolving Credit Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans occurring on
such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

-23-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that (i) are not yet due, (ii) are not more
than 60 days past due and not subject to penalties for non-payment or (iii) are
being contested in compliance with Section 5.10;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.10;

(c) pledges and deposits made (i) in compliance with, or deemed trusts arising
in connection with, workers’ compensation, unemployment insurance and other
social security laws or regulations (other than Liens imposed by ERISA) or
(ii) in respect of letters of credit, bank guarantees, performance bonds or
similar instruments issued for the account of the Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

(d) Liens and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), government contracts, leases
(other than Capitalized Leases), statutory obligations (other than Liens imposed
by ERISA), surety and appeal bonds, performance bonds and other obligations of a
like nature, in each case in the ordinary course of business or (ii) in respect
of letters of credit, bank guarantees or similar instruments issued for the
account of the Borrower or any Restricted Subsidiary in the ordinary course of
business supporting obligations of the type set forth in clause (i) above;

(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (h) of Article VIII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Restricted Subsidiary;

(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Restricted
Subsidiary pursuant to the provisions of any contract or any statute;

(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;

(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $75,000,000;

 

-24-



--------------------------------------------------------------------------------

(j) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Restricted Subsidiaries on deposit with or in the possession of such bank, in
each case in the ordinary course of business;

(k) Liens that are contractual rights of set-off;

(l) Liens on cash and Cash Equivalents made to defease or to satisfy and
discharge any debt securities;

(m) contractual Liens arising under operating agreements, joint venture
agreements, partnership agreements, oil and gas leases, farmout agreements,
division orders, contracts for sale, transportation or exchange of oil and
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, terminal and storage agreements and other agreements
entered into in the ordinary course of any Loan Party’s or any Restricted
Subsidiary’s business that are customary in the Midstream Business, in each case
granted to secure compliance with the applicable agreement and limited to the
property that is the subject of the applicable agreement, provided that any such
Liens are for claims which are not delinquent or which are being contested in
good faith and, if applicable, for which adequate reserves have been maintained
to the extent required by GAAP, and provided further that any such Lien does not
materially impair the use of the property covered by such Lien for the purposes
for which such property is held by the Borrower or the applicable Restricted
Subsidiary or materially impair the value of such property subject thereto;

(n) Liens on earnest money deposits made by a Loan Party or a Restricted
Subsidiary in connection with any letter of intent or purchase agreement with
respect to an acquisition or other investment permitted hereunder;

(o) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of; and

(p) pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, insurance premiums, co-payment, co-insurance, retentions and
similar obligations (other than Indebtedness) to providers of insurance,
provided that such Liens are granted, and such obligations are incurred, in the
ordinary course of business.

provided that the term “Permitted Encumbrances” shall not include any Lien
(other than any Lien referred to in clause (l) above) securing Indebtedness of
the type included in Consolidated Funded Indebtedness.

“Permitted Facility Indebtedness” means the Indebtedness under the Loan
Documents and the Revolving Loan Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline Systems” means, collectively, (a) the approximately 700 miles of Crude
Oil pipelines located in North Dakota and Montana owned by the Borrower or any
of its Restricted Subsidiaries, (b) the Utah Pipelines, and (c) any other
gathering systems or pipelines owned by any Loan Party that are used in the
Business, including in each case any gathering receipt, relay, and pump stations
connected or relating to any of the foregoing.

 

-25-



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rating Agency” means each of Moody’s and S&P.

“Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and other refined petroleum products.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Revolving
Credit Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments.

“Responsible Officer” means the chief executive officer, president, chief
financial officer (or other principal financial officer, including vice
president, finance), treasurer, assistant treasurer or controller of a Loan
Party or the General Partner acting on behalf of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party or the General Partner
acting on behalf of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party or the General Partner acting on behalf of such Loan Party so designated
by any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered

 

-26-



--------------------------------------------------------------------------------

hereunder that is signed by a Responsible Officer of a Loan Party or the General
Partner acting on behalf of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Restricted Subsidiary” means any Subsidiary of the Borrower that has not been
designated as an Unrestricted Subsidiary in accordance with the definition
thereof.

“Revolving Administrative Agent” means Bank of America, as administrative agent
under the Revolving Credit Agreement or any successor administrative agent
thereunder.

“Revolving Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of the date hereof, among the Borrower, the lenders party
thereto and the Revolving Administrative Agent.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Revolving Loan Documents” means the “Loan Documents” as defined in the
Revolving Credit Agreement.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

-27-



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Restricted Subsidiary of any property
(whether such property is now owned or hereafter acquired) that has been or is
to be sold or transferred by the Borrower or any Restricted Subsidiary to such
Person or any of its Affiliates, other than (a) temporary leases for a term,
including renewals at the option of the lessee, of not more than three years,
and (b) leases between the Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries.

“Sanctioned Country” means a country, territory or region which is itself the
subject or target of any Sanctions.

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State,
the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract that is entered
into by and between any Loan Party and any Hedge Bank.

“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

-28-



--------------------------------------------------------------------------------

“Specified Acquisition” means any Acquisition which is (a) designated by the
Borrower (by written notice to the Administrative Agent) as a “Specified
Acquisition” and (b) made by the Borrower or any of its Restricted Subsidiaries
in which the Acquisition Consideration therefor exceeds $50,000,000.

“Specified Acquisition Period” means, upon Borrower’s election, (a) the fiscal
quarter during which the Borrower or any of its Restricted Subsidiaries
consummates a Specified Acquisition and (b) the two fiscal quarters immediately
following the fiscal quarter described in clause (a); provided, however, that
(i) no more than one Specified Acquisition Period may be in effect at any one
time, (ii) no Specified Acquisition Period may become effective if the Borrower
fails to timely elect such Specified Acquisition Period, and (iii) no more than
one Specified Acquisition Period may be elected with respect to any particular
Specified Acquisition.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, Andeavor Rio shall not constitute a
Subsidiary.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

-29-



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TAPC” means Tesoro Alaska Pipeline Company LLC, a Delaware limited liability
company.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tesoro Alaska” means Tesoro Alaska Company LLC, a Delaware limited liability
company.

“Tesoro Companies” means Tesoro Companies, Inc., a Delaware corporation.

“Tesoro Consent” means the Amended and Restated Consent and Agreement dated as
of the date hereof among the Loan Parties.

“Tesoro High Plains” means Tesoro High Plains Pipeline Company LLC, a Delaware
limited liability company.

“Threshold Amount” means $100,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“TLNP” means Tesoro Logistics Northwest Pipeline LLC, a Delaware limited
liability company.

“Tranche” means any Extended Loans that have terms and provisions that differ
from those of the Revolving Loans outstanding on the date such Extended Loans
are made.

 

-30-



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the initial Credit Extensions under this
Agreement, (b) the effectiveness of the Revolving Credit Agreement and (c) the
payment of fees, commissions and expenses in connection with the foregoing.

“TRMC” means Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company, f/k/a Tesoro Refining and Marketing Company, a Delaware
corporation.

“TSPC” means Tesoro SoCal Pipeline Company LLC, a Delaware limited liability
company.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means each Subsidiary of the Borrower that has been
designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.13(a) and, pursuant to Section 6.13(e), any Subsidiary of such
Unrestricted Subsidiary. As of the Amendment No. 2 Effective Date, Three Rivers
Gathering, L.L.C., Uintah Basin Field Services, LLC and Rendezvous Gas Services,
L.L.C. are Unrestricted Subsidiaries.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC or FSHCO.

“Utah Pipelines” means, collectively, (a) the three short-haul Crude Oil supply
pipelines located in Utah owned by the Borrower or any of its Subsidiaries, and
(b) the two short-haul Refined Product delivery pipelines located in Utah owned
by the Borrower or any of its Subsidiaries.

“Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary of
such Person, all of the Equity Interests of which are directly or indirectly
(through one or more wholly owned Subsidiaries) owned by such Person, excluding
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context

 

-31-



--------------------------------------------------------------------------------

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time. Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for

 

-32-



--------------------------------------------------------------------------------

purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, and otherwise determining what constitutes Indebtedness
hereunder, no effect shall be given to FASB ASC 842 (or any other Accounting
Standards Codification having a similar result or effect) (and related
interpretations) to the extent any lease (or similar arrangement conveying the
right to use) would be required to be treated as a capital lease thereunder
where such lease (or similar arrangement) would have been treated as an
operating lease under GAAP as in effect immediately prior to the effectiveness
of the FASB ASC 842.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06 [Reserved].

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

-33-



--------------------------------------------------------------------------------

1.08 Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Revolving
Credit Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(i) telephone, or (ii) a Revolving Credit Loan Notice; provided that any
telephone notice must be confirmed immediately by delivery to the Administrative
Agent of a Revolving Credit Loan Notice. Each such notice must be received by
the Administrative Agent not later than noon (A) three Business Days prior to
the requested date of any Revolving Credit Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (B) on the requested date of any Revolving Credit
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Revolving Credit Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Revolving Credit Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Revolving Credit Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Revolving
Credit Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing
Revolving Credit Loans are

 

-34-



--------------------------------------------------------------------------------

to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Revolving
Credit Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Revolving Credit Borrowing of, conversion to, or continuation of Eurodollar Rate
Loans in any such Revolving Credit Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Revolving Credit Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Revolving Credit Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 2:00 p.m. on the Business Day specified in the applicable Revolving
Credit Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Revolving Credit Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect with respect to Revolving Credit Loans.

2.03 [Reserved].

2.04 [Reserved].

 

-35-



--------------------------------------------------------------------------------

2.05 Prepayments. (a) Optional. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
noon (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans (or such shorter period as agreed to by the Administrative Agent) and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.16, each such
prepayment shall be applied to the Revolving Credit Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) Mandatory. If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments at such time (including, for the avoidance of doubt, as
the result of the maturity of any Tranche of Revolving Commitments), the
Borrower shall immediately prepay Revolving Credit Loans in an aggregate amount
equal to such excess.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than noon five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments. The Administrative Agent will promptly notify the
Lenders of any termination or reduction of the Aggregate Commitments under this
Section 2.06. Upon any reduction of the Aggregate Commitments, the Commitment of
each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination. Any such notice of termination or reduction of commitments pursuant
to this Section 2.06 may state that it is conditioned upon the occurrence of any
event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Credit Loans outstanding on
such date.

 

-36-



--------------------------------------------------------------------------------

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default under
Section 8.01(a) or (f) exists, the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the Outstanding Amount of Revolving
Credit Loans subject to adjustment as provided in Section 2.16. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Fee Rate separately for each
period during such quarter that such Applicable Fee Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

-37-



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
1:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

-38-



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Credit Borrowing of Base Rate Loans, prior to
1:00 p.m. on the date of such Revolving Credit Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Credit Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Revolving Credit Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Revolving Credit Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

-39-



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Revolving Credit Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

 

-40-



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments. (a) Request for Increase. Provided there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request increases in the
Aggregate Commitments; provided that (i) any such request for an increase shall
be in a minimum amount of $50,000,000 and (ii) no such increase shall be
permitted if, after giving effect thereto, the Aggregate Commitments would
exceed an amount that, when added to the principal amount of all other Permitted
Facility Indebtedness (including undrawn commitments therefor) exceeds
$2,600,000,000. At the time of sending such notice to the Administrative Agent,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of the Administrative Agent (which approval shall
not be unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date.

 

-41-



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date
signed by a Responsible Officer of such Loan Party or the General Partner acting
on behalf of such Loan Party (x) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and (y) in
the case of the Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects (except
to the extent such representation or warranty is already subject to a
materiality qualifier, in which case such representation or warranty shall be
true and correct in all respects) on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representation or warranty
is already subject to a materiality qualifier, in which case such representation
or warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default exists or would immediately
result from such increase and (C) giving effect to such increase and any
contemporaneous increase of any other Permitted Facility Indebtedness, the
aggregate amount of Permitted Facility Indebtedness (including undrawn
commitments therefor) is less than or equal to $2,600,000,000. The Borrower
shall prepay any Revolving Credit Loans outstanding on the Revolving Credit
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15 [Reserved].

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section

 

-42-



--------------------------------------------------------------------------------

10.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) [Reserved].

(C) With respect to any fee payable under Section 2.09(a) or (b), the Borrower
shall not be required to pay the remaining amount of any such fee.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to

 

-43-



--------------------------------------------------------------------------------

fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.17 Extension of Maturity Date.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension of the Maturity Date (such extension, the “Extension”
and such extended loans, the “Extended Loans”) and the Commitments (such
commitments, the “Extended Loan Commitments”) to the extended maturity date
specified in such notice. Such notice shall (i) set forth the amount of the
applicable Tranche of Commitments that will be subject to the Extension (which
shall be in minimum increments of $25,000,000 and a minimum amount of
$300,000,000), (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than fifteen (15) Business Days nor
more than sixty (60) days after the date of such Extension notice (or such
longer or shorter periods as the Administrative Agent shall agree in its sole
discretion)) and (iii) identify the relevant Tranche of Commitments to which
such Extension relates. Each Lender shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender pursuant to procedures established by,
or reasonably acceptable to, the Administrative Agent and the Borrower. If the
aggregate principal amount of Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments, subject to the Extension Offer as set forth in
the Extension notice, then the Commitments of Lenders of the applicable Tranche
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Offer.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties (except to the extent such
representation or warranty is already subject to a materiality qualifier, in
which case such representation or warranty shall be true and correct in all
respects) contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the date of such Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent such representation or warranty is already subject to a
materiality qualifier, in which case such representation or warranty shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 2.17, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (iii) the terms of such Extension shall comply with paragraph
(c) of this Section.

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment (as defined
below); provided that (i) the final maturity date of any Extended Loan shall be
no earlier than the Maturity Date, (ii) there shall be no reductions of
commitments under any Extension, (iii) the Extended Loans will rank pari passu
in right of payment and with respect to security with the existing Loans and the

 

-44-



--------------------------------------------------------------------------------

borrower and guarantors of the Extended Loan Commitments shall be the same as
the Borrower and Guarantors with respect to the existing Loans, (iv) the
interest rate margin, rate floors, fees and premium applicable to any Extended
Loan Commitments (and the Extended Loans thereunder) shall be determined by the
Borrower and the applicable extending Lenders, (v) borrowing and prepayment of
the Extended Loans, or reductions of Extended Loan Commitments shall be on a pro
rata basis with the other Loans or Commitments (other than upon the maturity of
the non-extended Loans and Commitments) and (vi) the terms of the Commitments
made under the Extension shall be substantially identical to the terms set forth
herein (except as set forth in clauses (i) through (v) above).

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender (such Lenders providing Extended Loans, the
“Extending Lenders” and such Lenders declining to provide such Extended Loans,
the “Non-Extending Lenders”) shall execute and deliver to the Administrative
Agent an amendment (an “Extension Amendment”) and a certificate of each Loan
Party dated as of the date of such Extension (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party or the General
Partner acting on behalf of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Extension, and (y) in the case of the Borrower, certifying that, before and
after giving effect to such Extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent such representation or warranty is
already subject to a materiality qualifier, in which case such representation or
warranty shall be true and correct in all respects) on and as of the date of
such Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representation or warranty
is already subject to a materiality qualifier, in which case such representation
or warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default or Event of Default shall
have occurred and be continuing immediately prior to and immediately after
giving effect to such Extension. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension. Any Extension Amendment
may, without the consent of any other Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to
implement the terms of any such Extension, including any amendments necessary to
establish Extended Loan Commitments as a new Tranche of Commitments and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Tranche (including to preserve the pro rata treatment
of the extended and non-extended Tranches and to provide for the reallocation of
Revolving Credit Exposure upon the expiration or termination of the commitments
under any Tranche), in each case on terms consistent with this section.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

-45-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Law be made free and clear of and without reduction or
withholding for any Taxes. If, however, an applicable withholding agent is
required by applicable Law to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Law as determined by such
withholding agent.

(ii) If an applicable withholding agent shall be required by applicable Law to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from or in respect of any sum payable
hereunder or under any other Loan Document, then (A) the applicable withholding
agent shall withhold or make such deductions, (B) such withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law or, at the
option of the Administrative Agent, timely reimburse it for the payment of any
Other Taxes.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by any Governmental Authority
(i) as a result of the failure by such Lender to

 

-46-



--------------------------------------------------------------------------------

deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the
Administrative Agent pursuant to subsection (e), (ii) attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register, (iii) with respect to any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document and (iv) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so). Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Law to report such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Law or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (ii)(A), (ii)(B) and (iv) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon reasonable
request of Borrower or the Administrative Agent) properly completed and executed

 

-47-



--------------------------------------------------------------------------------

originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable Law or reasonably requested by the Borrower
or the Administrative Agent as will enable the Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) properly completed and executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (as applicable) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) properly completed and executed originals of Internal Revenue Service Form
W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) properly completed and executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (as applicable), or

(4) to the extent such Foreign Lender is not the beneficial owner, properly
completed and executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, IRS Form W-8BEN Internal
Revenue Service Form W-8BEN-E (as applicable), Internal Revenue Service Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-1 or Exhibit F-2, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-3 on behalf of each such direct and indirect partner.

 

-48-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(iv) If a payment made to a Lender hereunder or under any Loan Document would be
subject to United States Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(e.g., because the Revolving Credit Loans are not treated as grandfathered
obligations under FATCA), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower and the Administrative Agent, such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(v) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Agreement, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”

(f) Treatment of Certain Refunds. Unless required by applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts

 

-49-



--------------------------------------------------------------------------------

pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent or any Lender
be required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other payments or amounts
owing by the Borrower.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to

 

-50-



--------------------------------------------------------------------------------

the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Revolving Credit Borrowing of Base Rate Loans in the amount specified
therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

 

-51-



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (f) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

-52-



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense (but not including loss of anticipated profits)
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Borrower such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its

 

-53-



--------------------------------------------------------------------------------

rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 [Reserved].

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the General Partner acting on behalf of such Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

(i) counterparts of this Agreement executed by the Borrower, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) the Guaranty executed by the Guarantors;

(iv) the Tesoro Consent, duly executed by each party thereto;

(v) the Intercreditor Agreement, executed by the Borrower, the Administrative
Agent, the Revolving Administrative Agent and the other parties party thereto;

 

-54-



--------------------------------------------------------------------------------

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party or the
General Partner acting on behalf of each Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each Guarantor is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(viii) a favorable opinion of each of Simpson Thacher & Bartlett LLP and
McGuireWoods LLP, counsel to the Loan Parties, addressed to the Administrative
Agent, the Collateral Agent and each Lender, as to the matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;

(ix) a favorable opinion of Brena, Bell & Clarkson, P.C., local counsel to the
Loan Parties in Alaska, McGuireWoods LLP, local counsel to the Loan Parties in
California, Miller Nash Graham & Dunn LLP, local counsel to the Loan Parties in
Idaho, Crowley Fleck PLLP, local counsel to the Loan Parties in Montana, Faegre
Baker Daniels LLP, local counsel to the Loan Parties in North Dakota, Jones
Waldo, local counsel to the Loan Parties in Utah, and Miller Nash Graham & Dunn
LLP, local counsel to the Loan Parties in Washington, addressed to the
Administrative Agent, the Collateral Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(x) the Administrative Agent, the Arrangers and the Lenders shall have received
all documentation and other information about the Borrower and the Guarantors
three (3) Business Days prior to the Closing Date so long as such documentation
and information has been reasonably requested in writing by the Administrative
Agent, the Arrangers, and the Lenders at least seven (7) business days prior to
the Closing Date and that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act;

(xi) a certificate attesting to the Solvency of the Loan Parties on a
consolidated basis before and after giving effect to the execution and delivery
of the Loan Documents, any Credit Extension to be made on the Closing Date, from
the chief financial officer of the Borrower;

(xii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.01(d) and 4.02(a) and (b) have been
satisfied;

 

-55-



--------------------------------------------------------------------------------

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Collateral Agent, on behalf of the Secured
Parties, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral, including, without limitation,
(i) standard flood hazard determination forms and (ii) if any property is
located in a special flood hazard area (A) notices to (and confirmations of
receipt by) the applicable Loan Party as to the existence of a special flood
hazard and, if applicable, the unavailability of flood hazard insurance under
the National Flood Insurance Program and (B) evidence of applicable flood
insurance, if available, in each case in such form, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent;

(xiv) the Administrative Agent shall have completed an environmental due
diligence investigation of the Borrower and its Subsidiaries in scope, and with
results, satisfactory to the Administrative Agent; and

(xv) evidence that the Revolving Loan Documents shall become effective prior to
or substantially concurrently with the closing of this Agreement.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) Since December 31, 2014, there shall not have occurred any event, condition
or occurrence that has had, or is reasonably expected to have, a Material
Adverse Effect other than as disclosed in the Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2014 and any report of the Borrower
on Form 10-Q or Form 8-K filed with the Securities and Exchange Commission since
December 31, 2014, and prior to December 22, 2015.

(e) All Loans outstanding under the Existing Credit Agreement shall have been
repaid, and all accrued but unpaid interest, commitment fees, and other amounts
outstanding thereunder shall have been paid in full.

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

-56-



--------------------------------------------------------------------------------

(a) the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) has all requisite power and authority to own its properties
and to carry on its business as now conducted or proposed to be conducted, and
(d) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (c) or (d), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party (a) have been duly authorized by all necessary corporate or other
organizational action, (b) do not and will not (i) violate any of such Person’s
Organization Documents, (ii) result in the creation of any Lien not

 

-57-



--------------------------------------------------------------------------------

permitted by the Loan Documents, (iii) violate any Contractual Obligation to
which such Person is a party or by which it or any of its properties is bound or
(iv) violate any order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Person or its property is subject; or
(c) violate any Law, except in each case referred to in clause (b)(ii)-(iv) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transactions or (b) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents, except (i) for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) to the
extent that the failure of any approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person to have been duly obtained, taken, given, or made or to be in full
force and effect, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and Borrower’s Predecessor’s and its
Subsidiaries’ results of operations, equity (deficit) and cash flows for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of and for the three fiscal quarter period ended September 30,
2015 and the related consolidated statements of income or operations and cash
flows for the two fiscal quarter period ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

-58-



--------------------------------------------------------------------------------

5.06 Litigation. As of the Amendment No. 2 Effective Date, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened, at law, in equity, or in arbitration or before any
Governmental Authority (including, without limitation, FERC or any equivalent
state regulatory authority), by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues (a) that purport to
affect or pertain to this Agreement or any other Loan Document or the
consummation of the Transactions, or (b) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Title; Etc. (a) As of the Amendment No. 2 Effective Date, each Loan Party
and each of its Restricted Subsidiaries has good title to, or valid leasehold
interests in, all its real and personal property necessary or otherwise material
to the business of the Loan Parties and their respective Restricted
Subsidiaries, taken as a whole, except for Liens permitted hereby and except
where failure to have such title or leasehold interest would not reasonably be
expected to result in a Material Adverse Effect.

(b) The Pipeline Systems are covered by recorded fee deeds, rights of way,
easements, leases, servitudes, permits, licenses, or other instruments
(collectively, “Pipeline Rights”) in favor of the Borrower or its Restricted
Subsidiaries, except where the failure of the Pipeline Systems to be so covered,
individually or in the aggregate, do not have a Material Adverse Effect.

5.09 Environmental Compliance; Permits.

(a) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Loan Parties and
their Restricted Subsidiaries are and have been in compliance with all
applicable Environmental Laws and are not subject to any pending, or to their
knowledge, threatened, claim or proceeding relating to Environmental Laws or
Hazardous Materials.

(b) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the properties
currently owned or operated by any Loan Party or any of its Restricted
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list.

(c) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
of its Restricted Subsidiaries (i) have obtained all Environmental Permits
necessary for the ownership and operation of its real properties and the conduct
of its Business, which are in full force and effect; (ii) have been and are in
compliance with all terms and conditions of such Environmental Permits; and
(iii) have not received written notice of any violation or alleged violation of
any Environmental Permit.

 

-59-



--------------------------------------------------------------------------------

5.10 Taxes. The Borrower and its Restricted Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.11 ERISA Compliance. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.

5.12 Subsidiaries; Equity Interests; Loan Parties. As of the Amendment No. 2
Effective Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.12, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.12 free and clear of all Liens. As of the Amendment No. 2
Effective Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.12. Set forth on Part (c) of Schedule 5.12 is a complete and accurate
list of all Loan Parties, showing as of the Amendment No. 2 Effective Date (as
to each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.

5.13 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 7.01 or Section 7.04 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.14 Disclosure. No written report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), and when taken as a whole and in conjunction
with all other information that has theretofore been made publicly available by
the Borrower in its filings with the SEC or in investor-related materials
publicly available on the Borrower’s website, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

-60-



--------------------------------------------------------------------------------

5.15 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.16 Intellectual Property; Licenses, Etc. The Borrower and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except, in each case, where the failure of the same,
either individually or in the aggregate, could not be reasonably be expected to
have a Material Adverse Effect, and the use thereof by the Borrower or its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

5.17 Solvency. The Loan Parties are, on a consolidated basis, Solvent.

5.18 Anti-Corruption Laws and Sanctions. The Borrower has policies and
procedures designed and implemented to promote, in its reasonable business
judgment, compliance by the Borrower, its Wholly Owned Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as agents for the Borrower or its Restricted Subsidiaries, as applicable) with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Restricted
Subsidiaries and to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower, any
Restricted Subsidiary or, to the knowledge of the Borrower, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Restricted Subsidiary that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan, use of proceeds thereof or
other transaction contemplated by this Agreement will, to the knowledge of the
Borrower, violate Anti-Corruption Laws or applicable Sanctions.

5.19 EEA Financial Institution. Neither the Borrower nor any Guarantor is an EEA
Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each of its Restricted Subsidiaries to:

 

-61-



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (or, if
earlier, 15 days after the date required to be filed with the SEC), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in partners’ capital, retained earnings and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, such consolidated statements to be audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and

(b) within 60 days after the end of each of the first three fiscal quarters of
the Borrower (or, if earlier, 5 days after the date required to be filed with
the SEC), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in partners’ capital, retained earnings and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Financial Officer of the Borrower as fairly
presenting the financial condition, results of operations, partners’ capital,
retained earnings and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Financial Officer of the Borrower (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes), which Compliance Certificate shall, with
respect to any fiscal quarter (a “Material Unrestricted Subsidiary Quarter”) in
which, as of the last day thereof, Unrestricted Subsidiaries collectively
(i) have total assets exceeding 5% of the total assets of the Borrower and its
Subsidiaries, determined in accordance with GAAP or (ii) generate more than 5%
of Consolidated EBITDA for the four fiscal quarter period ending on such date,
set forth a reasonably detailed reconciliation of each of the components
reflected in such calculation, as well as of Consolidated Net Tangible Assets,
to the corresponding consolidated amounts set forth in the financial statements,
in form and substance reasonably satisfactory to the Administrative Agent,
together with, for any Material Unrestricted Subsidiary Quarter, consolidating
statements of income or operations, changes in partners’ capital, retained
earnings and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, all in reasonable detail, such consolidating
statements to be certified by a Financial Officer of the Borrower as fairly
presenting the financial condition, results of operations, partners’ capital,
retained earnings and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

-62-



--------------------------------------------------------------------------------

(b) promptly after the same are available, copies of all periodic and other
reports, proxy statements and other materials filed by the Borrower or any
Restricted Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(c) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Restricted Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request;

(d) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Debt Rating, written
notice of such change;

(e) promptly, upon the exercise of any accordion feature or other increase to
the amount of any other Permitted Facility Indebtedness, notice thereof; and

(f) promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 10.18.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of any Compliance Certificate to the Administrative Agent upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower, as applicable, with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Materials”)
by posting the Materials on IntraLinks, Syndtrak, ClearPar or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect

 

-63-



--------------------------------------------------------------------------------

to such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Materials that
may be distributed to the Public Lenders and that (w) all such Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.” The Administrative Agent and the Borrower acknowledge that no
Materials will be marked “PUBLIC” other than publicly available information
filed by the Loan Parties with the SEC.

6.03 Notices of Default. Promptly notify the Administrative Agent of the
occurrence of any Default. Each notice pursuant to this Section 6.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness; unless, with respect to any obligation or
liability described in clause (a), (b), or (c) above, (A) such obligation or
liability is being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower and each applicable Restricted Subsidiary, as applicable or (B) the
failure to make such payment could not reasonably be expected to have a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses (including intellectual property licenses) and
franchises material to the conduct of its business, except in each case to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted.

6.07 Maintenance of Insurance. Maintain with insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business in the same or similar location, of such types and
in such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons.

 

-64-



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and an independent contractor of
the Administrative Agent to visit and inspect any of its properties once per
calendar year, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its officers and independent public accountants, all at the
expense of the Administrative Agent, and at such reasonable times during normal
business hours and as often as may be reasonably requested, upon reasonable
advance notice to the Borrower and subject to any applicable restrictions or
limitations on access to any facility or information that is classified or
restricted by contract or by law, regulation or governmental guidelines;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower, at any
time during normal business hours and without advance notice and as many times
during any calendar year as such Administrative Agent or Lender shall so
request; provided, further, that advance notice of any discussion with such
independent accountants shall be given to the Borrower and, so long as no Event
of Default shall have occurred and be continuing, the Borrower shall have the
opportunity to be present at such discussion. The Administrative Agent and each
Lender shall conduct any such inspection or examination (i) in reasonable
accordance with the Borrower’s or the applicable Restricted Subsidiary’s safety
policies and procedures and (ii) so as not to unreasonably materially interfere
with the Borrower’s or its Restricted Subsidiaries’ operations. The
Administrative Agent and each Lender agree to keep all information obtained by
them pursuant to this Section confidential in accordance with Section 10.07.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to (i) finance
drop down transactions, (ii) pay fees and expenses incurred in connection with
the Transactions; and (iii) provide ongoing working capital and for
Acquisitions, distributions and other general corporate purposes of the Borrower
and its Subsidiaries, in each case, not in contravention of any Law or of any
Loan Document. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. The Borrower will
not request any Credit Extension, and the Borrower shall not use, or permit its
Subsidiaries or its or their respective directors, officers,

 

-65-



--------------------------------------------------------------------------------

employees or agents to use, the proceeds of any Credit Extension (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, in any material respect, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any other manner that would result in the material violation of any
Sanctions applicable to any party to this Agreement.

6.12 Covenant to Guarantee Obligations. (a) Upon the formation or acquisition of
any new direct or indirect Restricted Subsidiary that is a Material Subsidiary
(other than any CFC, FSHCO or a Subsidiary that is disregarded for U.S. federal
income tax purposes and that is held directly or indirectly by a CFC or FSHCO),
including any Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary
that is a Material Subsidiary, then the Borrower shall, at the Borrower’s
expense, within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty substantially in the form of the Guaranty or a
guaranty supplement in substantially the form attached to the Guaranty,
guaranteeing the other Loan Parties’ obligations under the Loan Documents,
together with such other additional closing documents, certificates and legal
opinions (which may be opinions of in-house counsel) as shall reasonably be
requested by the Administrative Agent.

(b) Notwithstanding the foregoing, if at any time all Immaterial Subsidiaries,
taken as a whole, (i) have total assets at such time exceeding 5% of the total
assets of the Borrower and its Restricted Subsidiaries, determined in accordance
with GAAP or (ii) generate more than 5% of Consolidated EBITDA for the most
recently completed four fiscal quarter period, in either case as of the fiscal
quarter most recently ended and for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b), then the Borrower shall
designate which of such Subsidiaries shall no longer constitute “Immaterial
Subsidiaries” for purposes of this Credit Agreement to the extent necessary to
cause such excess to be eliminated and, with respect to any Subsidiary that
ceases to be an Immaterial Subsidiary as a result of such designation, the
Borrower shall take, and cause such Subsidiary to take, such action as is
necessary to comply with this Section 6.12.

6.13 Designation and Conversion of Restricted and Unrestricted Subsidiaries.

(a) The Borrower may designate any Subsidiary to be an Unrestricted Subsidiary;
provided that at the time of such designation and immediately after giving
effect thereto (i) no Default shall exist, (ii) the representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents will be true and correct in all material respects as if remade at the
time of such designation, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided that such
materiality qualifier shall not be applicable to any representation and warranty
that already is qualified or modified by materiality in the text thereof) and
(iii) such Subsidiary does not, at the time of designation and does not at any
time thereafter while it is an Unrestricted Subsidiary, Guarantee or otherwise
become directly or indirectly liable with respect to, or grant any Liens on any
of its property to secure, any Indebtedness of the Borrower or any Restricted
Subsidiary or any obligations of the Borrower or any Restricted Subsidiary in
respect of any Sale and Leaseback Transaction. Designation by the Borrower
pursuant to this Section shall be deemed to be a representation and warranty by
the Borrower as of such date as to the matters specified in this Section.

 

-66-



--------------------------------------------------------------------------------

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary, provided that at the time of such designation and after giving
effect thereto, (i) such Unrestricted Subsidiary shall not have outstanding
Indebtedness, other than Indebtedness permitted under Section 7.02, or Liens on
any of its property, other than Liens permitted under Section 7.01 (in each case
taking into account the other Indebtedness of Restricted Subsidiaries, and the
Liens on property of the Borrower and its Restricted Subsidiaries, then
existing), (ii) no Default shall exist and (iii) the representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents will be true and correct in all material respects as if remade at the
time of such designation, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided that such
materiality qualifier shall not be applicable to any representation and warranty
that already is qualified or modified by materiality in the text thereof). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence by such Restricted Subsidiary, at the time of
designation, of (x) all Indebtedness of such Restricted Subsidiary and (y) all
Liens on property of such Restricted Subsidiary existing at such time.

(c) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, Guarantee, or grant or otherwise permit a Lien on any of its or
their property to secure, any Indebtedness of an Unrestricted Subsidiary or any
obligations of Unrestricted Subsidiary in respect of any Sale and Leaseback
Transaction, other than (i) Liens on Equity Interests of an Unrestricted
Subsidiary to secure Indebtedness of such Unrestricted Subsidiary that is
non-recourse to the Borrower and its Restricted Subsidiaries and (ii) Guarantees
of Indebtedness of Unrestricted Subsidiaries in an aggregate amount not to
exceed 2.5% of Consolidated Net Tangible Assets at the time of incurrence or
assumption thereof. As used in this paragraph (c), “non-recourse” means
Indebtedness of an Unrestricted Subsidiary for which recourse to the Borrower or
any Restricted Subsidiary, whether contractual or as a matter of law, for
non-payment of such Indebtedness is limited to Equity Interests issued by such
Unrestricted Subsidiary.

(d) If at any time an Unrestricted Subsidiary fails to meet any requirement set
forth in clause (iii) of paragraph (a) or in paragraph (c) of this Section 6.13,
it will thereafter automatically cease to be an Unrestricted Subsidiary and
shall constitute a Restricted Subsidiary for all purposes of this Agreement, and
any Indebtedness and Liens of such Restricted Subsidiary will be deemed to be
incurred by such Restricted Subsidiary as of such date.

(e) Any subsidiary of an Unrestricted Subsidiary shall automatically constitute
an Unrestricted Subsidiary. At the time that an entity becomes a Subsidiary of
an Unrestricted Subsidiary, the Borrower shall be deemed to have designated such
Subsidiary as an Unrestricted Subsidiary pursuant to Section 6.13(a).

(f) If at any time an entity that has been designated as an Unrestricted
Subsidiary ceases to be a Subsidiary of the Borrower, then such entity shall
cease to be an Unrestricted Subsidiary.

 

-67-



--------------------------------------------------------------------------------

6.14 Maintenance of Separateness. Observe organizational formalities and keep
books and records separate from MPC and the other MPC Companies.

6.15 Anti-Corruption Laws and Sanctions. Maintain and implement policies and
procedures designed, in its reasonable business judgment, to promote compliance
by the Borrower, its Wholly Owned Subsidiaries and their respective directors,
officers, employees and agents (when acting in their capacity as agents for the
Borrower or its Restricted Subsidiaries) with Anti-Corruption Laws and
applicable Sanctions.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Borrower covenants and
agrees with the Lenders that:

7.01 Liens and Sale and Leaseback Transactions.

(a) Liens. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including accounts receivable, royalties and other revenues)
now owned or hereafter acquired by it, or assign or sell any receivables in
connection with any financing transaction or series of financing transactions
(including factoring arrangements), except:

(i) Permitted Encumbrances;

(ii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Amendment No. 2 Effective Date which is either
(A) set forth on Schedule 7.01 or (B) securing Indebtedness or other obligations
in a principal amount which is less than (x) $25,000,000 individually and (y)
$50,000,000 in the aggregate;

(iii) Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any of its respective Restricted
Subsidiaries; provided that (A) such Liens secure only Indebtedness, including
in respect of Capitalized Leases, incurred to finance the acquisition,
construction, repair, development or improvement of such assets, (B) such Liens
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction, repair,
development or improvement, and (C) such Liens shall not apply to any other
property or assets (other than accessions and improvements thereto);

(iv) Liens under any Sale and Leaseback Transaction permitted under
Section 7.01(b);

(v) Liens securing Indebtedness or other obligations of the Borrower or any of
its Restricted Subsidiaries in favor of any Loan Party;

 

-68-



--------------------------------------------------------------------------------

(vi) (A) Liens on property existing at the time such property is acquired by a
Loan Party or any of its Restricted Subsidiaries and not created in
contemplation of such acquisition (or on repairs, improvements, additions or
accessions thereto) and (B) Liens on the assets of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such Person becoming a Subsidiary of the Borrower (or on repairs, improvements,
additions or accessions thereto), provided that, in the case of clauses (A) and
(B), such Liens do not extend to any other assets;

(vii) Liens on cash and Cash Equivalents securing obligations under any Swap
Contract; provided that the aggregate amount of all such obligations secured by
such Liens shall not at any time exceed $200,000,000;

(viii) extensions, renewals and replacements of the Liens described in
clause (ii), (iii) or (vi) above, so long as there is no increase in the
Indebtedness or other obligations secured thereby (other than amounts incurred
to pay costs of the extension, renewal and replacement of the Indebtedness
secured by such Liens) and no additional property (other than accessions and
improvements in respect of such property) is subject to such Lien;

(ix) Liens on Equity Interests in a Joint Venture owned by the Borrower or any
Restricted Subsidiary securing obligations of such Joint Venture and Liens on
Equity Interests in an Unrestricted Subsidiary owned by the Borrower or any
Restricted Subsidiary securing obligations of such Unrestricted Subsidiary; and

(x) Liens not otherwise permitted by other clauses of this Section 7.01(a)
securing Indebtedness or other obligations of the Borrower or any of its
Restricted Subsidiaries, provided that the sum, without duplication, of (A) the
aggregate outstanding principal amount of all such Indebtedness and obligations
plus (B) the aggregate outstanding amount of Attributable Indebtedness under all
Sale and Leaseback Transactions permitted under Section 7.01(b) plus (c) the
aggregate outstanding principal amount of Indebtedness of Non-Guarantor
Subsidiaries permitted pursuant to Section 7.02(f) shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien.

(b) Sale and Leaseback Transactions. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Sale and Leaseback Transaction if,
after giving effect to such Sale and Leaseback Transaction, the sum, without
duplication, of (i) the aggregate amount of Attributable Indebtedness under all
such Sale and Leaseback Transactions, plus (ii) the outstanding aggregate
principal amount of all Indebtedness of Non-Guarantor Subsidiaries permitted
under Section 7.02(f), plus (iii) the outstanding aggregate principal amount of
all Indebtedness of the Borrower and its Restricted Subsidiaries secured by
Liens permitted under Section 7.01(a)(x), shall exceed 15% of Consolidated Net
Tangible Assets at the time of consummation of such Sale and Leaseback
Transaction;

7.02 Indebtedness. The Borrower will not permit any Non-Guarantor Subsidiary to
create, incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness owing to a Loan Party or a Wholly Owned Subsidiary;

 

-69-



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Amendment No. 2 Effective Date which is either
(i) set forth on Schedule 7.02 or (ii) in a principal amount which is less than
(x) $25,000,000 individually and (y) $50,000,000 in the aggregate;

(c) Indebtedness incurred to finance the acquisition, construction, repair,
development or improvement of any fixed or capital assets, including
Indebtedness attributable to Capitalized Leases, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair, development or improvement and
(ii) if such Indebtedness is secured, the Liens securing it are permitted by
Section 7.01(a)(iii);

(d) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary of the Borrower after the Amendment No. 2 Effective Date or is merged
with or into a Subsidiary of the Borrower after the Amendment No. 2 Effective
Date and, in each case, not incurred in contemplation of such transaction;

(e) extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (c) or (d) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement;

(f) other Indebtedness of Non-Guarantor Subsidiaries; provided that the sum,
without duplication, of (i) the outstanding aggregate principal amount of all
such Indebtedness of Non-Guarantor Subsidiaries, plus (ii) the outstanding
aggregate amount of Attributable Indebtedness under all Sale and Leaseback
Transactions permitted under Section 7.01(b), plus (iii) the outstanding
aggregate principal amount of all Indebtedness or other obligations secured by
Liens permitted under Section 7.01(a)(x) shall not exceed 15% of Consolidated
Net Tangible Assets at the time of creation, incurrence or assumption thereof;
and

(g) Indebtedness of any Non-Guarantor Subsidiary as an account party in respect
of trade letters of credit or in respect of bid, performance or surety bonds,
workers’ compensation claims or self-insurance obligations, in each case
incurred in the ordinary course of business, including reimbursement obligations
of any Non-Guarantor Subsidiary incurred in the ordinary course of its business
with respect to letters of credit supporting such bid, performance or surety
bonds, workers’ compensation claims and self-insurance obligations (in each
case, other than Guarantees of and obligations for money borrowed).

7.03 [Reserved.]

7.04 Mergers, Fundamental Changes and Dispositions. The Borrower will not, and
will not permit any other Loan Party to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries taken as a whole (in each case, whether now
owned or hereafter acquired), or liquidate or dissolve, except that (a) if at
the time thereof and immediately

 

-70-



--------------------------------------------------------------------------------

after giving effect thereto, no Event of Default shall have occurred and be
continuing, any Person may merge with or into the Borrower, provided that the
Borrower shall be the surviving entity; (b) any Loan Party that is a Restricted
Subsidiary may merge into or consolidate with or sell, transfer, lease or
otherwise dispose of its assets to the Borrower or another Restricted
Subsidiary; (c) any Loan Party that is a Restricted Subsidiary may merge into,
or consolidate with, any Person other than the Borrower or another Restricted
Subsidiary if (i) such Loan Party is the surviving entity or (ii) such other
Person is the surviving entity and becomes a Restricted Subsidiary and a
Guarantor contemporaneously with such merger or consolidation; and (d) any Loan
Party (other than the Borrower) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders.

7.05 [Reserved].

7.06 Restricted Payments. The Borrower will not declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that (a) the Borrower may declare and make dividend
payments and other distributions payable solely in the Equity Interests of the
Borrower and (b) so long as no Event of Default exists or would be caused by the
declaring or making of such Restricted Payment, the Borrower may declare and
make Restricted Payments in accordance with the Borrower Partnership Agreement;
provided that the foregoing shall not operate to prohibit the payment of
distributions of Available Cash to limited partners of the Borrower or the
payment by the Borrower for the repurchase of limited partnership interests in
the Borrower so long as (i) on the record date for such distribution, or on the
date that the Borrower became legally bound to pay the repurchase price for such
repurchase (herein also referred to as a “record date”), as applicable, such
distribution or such repurchase was permitted by the foregoing and (ii) such
distribution or such repurchase price is paid within the earlier of 60 days
after the record date and any date under applicable law on which such dividend
or repurchase must be consummated.

7.07 Change in Nature of Business. The Borrower will not, and will not permit
any Restricted Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date, any business substantially
related or incidental thereto or logical extensions thereof or any other
business which generates “qualifying income” under the Code.

7.08 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially no less favorable to the Borrower or
such Restricted Subsidiary as could be obtained on an arm’s-length basis from
unrelated third parties (or, if in the good faith judgment of the General
Partner’s board of directors, no comparable transaction is available with which
to compare any such transaction, such transaction, taken as a whole, is
otherwise fair to the Borrower or such Restricted Subsidiary); provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Loan Parties and Wholly Owned Subsidiaries and not involving any other Person;
(b) transactions involving any employee benefit plans or related trusts of the
Borrower or any of its Restricted Subsidiaries; (c) transactions pursuant to any
contract or agreement existing as of the Amendment No. 2 Effective Date and

 

-71-



--------------------------------------------------------------------------------

listed on Schedule 7.08; (d) the payment of reasonable compensation, fees and
expenses to, and indemnity provided on behalf of, directors and officers of the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; (e) transactions entered into with the MPC Companies on terms and
conditions that are fair and reasonable to the Borrower and the Subsidiaries,
taking into account the totality of the relationship between the Borrower and
the Subsidiaries, on the one hand, and the MPC Companies, on the other,
including the contemplated transactions set forth on Schedule 7.08; (f)
transactions pursuant to any contract or agreement, between the Borrower or any
of its Subsidiaries, on one hand, and MPC and its subsidiaries, on the other,
that as of the Amendment No. 2 Effective Date has been filed as an exhibit to
any report or statement filed by the Borrower or MPC with the SEC, in each case
as such contract or agreement is in effect on the Amendment No. 2 Effective Date
or as amended, supplemented or otherwise modified, or as replaced, thereafter,
so long as such amendments, supplements or other modifications, or such
replacement contract or agreement, individually or in the aggregate, are not
materially adverse to the interests of the Lenders (g) transactions approved by
the Conflicts Committee of the Board of Directors (or equivalent governing body)
of the General Partner (or the equivalent successor body to such Conflicts
Committee); (h) investments in Unrestricted Subsidiaries (including Guarantees
permitted by Section 6.13(c)) or in Joint Ventures; and (g) any Restricted
Payment permitted by Section 7.06.

7.09 [Reserved.]

7.10 [Reserved.]

7.11 Financial Covenant. The Borrower shall not permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
(i) during a Specified Acquisition Period, 5.50 to 1.00 and (ii) at all other
times, 5.00 to 1.00.

7.12 [Reserved.]

7.13 Changes in Organization Documents. The Borrower will not, and will not
permit any other Loan Party to, make any changes to its Organization Documents
that would reasonably be expected to have a Material Adverse Effect.

7.14 Fiscal Year; Accounting Principles. The Borrower will not, and will not
permit any Restricted Subsidiary to, change (a) its current fiscal year or
(b) its current accounting principles used in the preparation of financial
statements unless such change in accounting principles is required or permitted
by GAAP, in each case, other than changes with respect to a Restricted
Subsidiary made in order to conform to the fiscal year or principles of the
Borrower.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or (ii) pay
within five Business Days after the same becomes due, any interest on any Loan
or any fee due hereunder, or (iii) pay within five Business Days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

-72-



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower or any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03, 6.05
(only with respect to the Borrower), 6.11, 6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (i) receipt of written
notice thereof from Administrative Agent or Required Lenders to the Borrower, or
(ii) a Responsible Officer otherwise has actual knowledge of any such failure;
or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Payment Default; Cross-Acceleration. (i) the General Partner or any
Loan Party or any Restricted Subsidiary shall fail to make any payment in excess
of $1,000,000 in the aggregate (whether of principal, interest, fees or other
amounts) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Material Indebtedness or (ii) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity; provided
that this clause (ii) shall not apply to (A) secured Indebtedness that becomes
due as a result of the sale or transfer of the property or assets securing such
Indebtedness or (B) any Indebtedness that becomes due as a result of a voluntary
prepayment, purchase or redemption thereof; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Significant Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Significant
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

-73-



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the General Partner, any Loan Party or
any Restricted Subsidiary thereof one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
and either (i) the same shall remain undischarged or unsatisfied for a period of
45 consecutive days (or 60 consecutive days in the case of judgments rendered in
foreign jurisdictions outside of the United States of America) during which
execution shall not be effectively stayed (it being understood that, for the
purposes of this clause (h), “independent third-party insurance” shall include
industry mutual insurance companies in which the General Partner, any Loan Party
or any Restricted Subsidiary has an ownership interest) or (ii) any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
General Partner, any Loan Party or any Restricted Subsidiary to enforce any such
judgment; or

(i) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any Loan Document (or any material provision
thereof), at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable;
or any Loan Party denies that it has any liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document, in each case, other than pursuant to the terms
hereof or thereof; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [Reserved]; and

(d) exercise on behalf of itself, the Lenders all rights and remedies available
to it, the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

-74-



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.16 hereof and Section 2.01 of the Intercreditor
Agreement, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) arising under the Loan Documents and amounts payable under Article
III, ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Third held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

-75-



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.

(a) Without limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

-76-



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any

 

-77-



--------------------------------------------------------------------------------

such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor

 

-78-



--------------------------------------------------------------------------------

Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including
(a) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (b) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Syndication Agent, Co-Documentation Agents or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-79-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

9.10 Guaranty Matters.

Without limiting the provisions of Section 9.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10. In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to request the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or the
Guaranty by virtue of the provisions hereof or of the Guaranty shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

9.12 ERISA Representations. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

 

-80-



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

-81-



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

 

-82-



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) extend or increase the Commitment of any Lender, other than pursuant to an
extension or waiver of the Subject Maturity Date as specified in the definition
of Maturity Date, (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document, other than pursuant to an extension or waiver of the Subject Maturity
Date as specified in the definition of Maturity Date, without the written
consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(g) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any

 

-83-



--------------------------------------------------------------------------------

amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended or any
amount owing to such Lender reduced (except in accordance with Section 2.16) or
the final maturity thereof extended, in each case, without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to than other affected Lenders
shall require the consent of such Defaulting Lender.

Notwithstanding anything to the contrary herein, if following the Closing Date,
the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of this Agreement or any other Loan Document, then
the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to this Credit Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

-84-



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Materials or notices through the Platform, any other electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

-85-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Revolving Credit Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender

 

-86-



--------------------------------------------------------------------------------

from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable and
documented fees and charges and disbursements of one lead counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof;
provided that the Borrower shall be required to pay only the legal fees and
expenses of one corporate counsel, one special counsel, (if required and/or
necessary and identified to the Borrower in advance) one local counsel in each
jurisdiction and one conflicts counsel of the Administrative Agent and the
Arrangers in connection with the Loan Documents, and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, but limited to one
counsel for all such Persons, taken as a whole and, if necessary, of a single
local counsel in each appropriate jurisdiction (which may include a single
counsel acting in multiple jurisdictions) for all such Persons, taken as a whole
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel in each applicable material jurisdiction to the affected
Persons.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including, but not
limited to, reasonable and documented fees, disbursements and other charges of
one firm of counsel for all such Indemnitees (and, if reasonably necessary, one
firm of local counsel in each appropriate jurisdiction) (and, in the case of an
actual or perceived conflict of interest, where the Indemnitee affected by such
conflict informs the Borrower of such conflict, of one additional firm of
counsel (and local counsel) in each relevant jurisdiction to each group of
similarly affected Indemnitees), incurred by any Indemnitee, or asserted against
any Indemnitee by any Person (including the Borrower or any other Loan Party)
other than such Indemnitees and Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration

 

-87-



--------------------------------------------------------------------------------

of this Agreement and the other Loan Documents, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials at, on, under or emanating from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR THE STRICT LIABILITY
OF THE INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (y) result from a claim brought
by the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) are determined by a court of competent
jurisdiction by final and nonappealable judgment to be the result of any
disputes among Indemnitees or any Related Party (other than any claims against
the Administrative Agent or the Arrangers in their capacities as such) and other
than any claims arising out of any act or omission on the part of the Borrower
or its Affiliates (as determined by a court of competent jurisdiction in a final
and non-appealable judgment).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients

 

-88-



--------------------------------------------------------------------------------

by such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b) or (ii) by way of participation in accordance
with the provisions of Section 10.06(d) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

-89-



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or (f) has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

-90-



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A)to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with this Section 10.06(d).

 

-91-



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal

 

-92-



--------------------------------------------------------------------------------

amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) [Reserved].

(g) Assignment by MLPFS. The parties hereby agree that MLPFS may, without notice
to the Borrower, assign its rights and obligations under this Agreement to any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection

 

-93-



--------------------------------------------------------------------------------

with the issuance and monitoring of CUSIP numbers of other market identifiers
with respect to the credit facilities provided for herein, (h) to credit
insurance providers which have been informed as to the confidential nature of
such information, so long as such credit insurance providers agree in writing to
be bound by the requirements of this Section 10.07, (i) with the consent of the
Borrower or (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch, office, or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates

 

-94-



--------------------------------------------------------------------------------

under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a

 

-95-



--------------------------------------------------------------------------------

provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or a Non-Extending Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender or a Non-Extending Lender, the applicable assignee shall
have consented to the applicable amendment, waiver, consent or Extension Offer.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

-96-



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY

 

-97-



--------------------------------------------------------------------------------

OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders, each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments, Revolving Credit Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it and the Borrower.

 

-98-



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

10.19 Keepwell. The Borrower at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under its Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering the
Borrower’s obligations and undertakings under this Article X voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of the Borrower under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. The Borrower intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 [Reserved].

10.22 Intercreditor Agreement. The Administrative Agent is hereby authorized on
behalf of the Lenders to enter into the Intercreditor Agreement. Once executed
and delivered by the parties thereto, the Intercreditor Agreement shall be
binding on such Lender and its successors and assigns as if it were a party
thereto.

10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

-99-



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
required by Law:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-100-



--------------------------------------------------------------------------------

SCHEDULE 5.12

SUBSIDIARIES; EQUITY INTERESTS; LOAN PARTIES

Part A

All Subsidiaries listed are owned 100% by the specified Loan Party unless
otherwise indicated.

 

Loan Party

  

Subsidiaries Directly Owned

Andeavor Logistics LP    Tesoro Logistics Finance Corp.    Andeavor Field
Services LLC    Tesoro Logistics Operations    Western Refining Logistics, LP   
Western Refining Logistics GP, LLC Andeavor Field Services LLC    Andeavor
Midstream Partners GP LLC    Andeavor Midstream Partners LP (98%)    Green River
Processing, LLC (60%) Andeavor Midstream Partners GP LLC    Andeavor Midstream
Partners LP (2%) Andeavor Midstream Partners LP    Andeavor Midstream Partners
Operating LLC Andeavor Midstream Partners Operating LLC    Andeavor Gathering I
LLC    Green River Processing LLC (40%) Andeavor Gathering I LLC    Rendezvous
Pipeline Company, LLC    Rendezvous Gas Services, L.L.C. (78%) Tesoro Logistics
Operations    Tesoro SoCal Pipeline Company LLC    Tesoro Alaska Terminals LLC
   Andeavor MPL Holdings LLC    Tesoro Great Plains Midstream LLC    Tesoro
Logistics Pipelines LLC



--------------------------------------------------------------------------------

Tesoro Great Plains Midstream LLC    Tesoro Great Plains Gathering & Marketing
LLC Tesoro Logistics Pipelines LLC    Andeavor Logistics CD LLC    Tesoro Alaska
Pipeline Company LLC    Tesoro High Plains Pipeline Company LLC    Tesoro
Logistics Northwest Pipeline LLC Western Refining Logistics, LP    WNRL Finance
Corp.    WNRL Energy GP, LLC    WNRL Energy, LLC (99.9%) WNRL Energy GP, LLC   
WNRL Energy, LLC (0.1%) WNRL Energy, LLC    Western Refining Pipeline, LLC   
Western Refining Wholesale, LLC    Western Refining Terminals, LLC Western
Refining Pipeline, LLC    Western Refining Conan Gathering, LLC Western Refining
Wholesale, LLC    Western Refining Product Transport, LLC Western Refining
Terminals, LLC    Asphalt Terminals LLC    Western Refining Delaware Basin
Storage, LLC

Part B

Other equity investments of Loan Parties –

 

  •  

Andeavor Field Services LLC owns a 38% membership interest in Uintah Basin Field
Services, L.L.C., a Delaware limited liability company

 

  •  

Andeavor Midstream Partners Operating LLC owns a 50% membership interest in
Three Rivers Gathering, LLC, a Delaware limited liability company

 

  •  

Andeavor MPL Holdings LLC owns (1) a 17% interest in MPL Investments, Inc., a
Delaware corporation, and (2) a 17% common interest in Minnesota Pipe Line
Company, LLC, a Delaware limited liability company

 

  •  

Tesoro Logistics Pipelines LLC owns a 67% membership interest in Andeavor
Logistics Rio Pipeline LLC, a Delaware limited liability company

 

  •  

Asphalt Terminals LLC owns a 50% membership interest in PNAC, LLC, a Nevada
limited liability company



--------------------------------------------------------------------------------

Part C

The principal business address of the Borrower and each Guarantor is: 200 East
Hardin Street, Findlay, Ohio 45840.

 

Loan Party Name

  

Jurisdiction
of Formation

   Tax Payer ID
No. Andeavor Logistics LP    Delaware    27-4151603 Andeavor Field Services LLC
   Delaware    47-1671046 Andeavor Gathering I LLC    Delaware    46-3283494
Andeavor Logistics CD LLC    Delaware    46-2258902 Andeavor Midstream Partners
GP LLC    Delaware    46-2636925 Andeavor Midstream Partners LP    Delaware   
80-0918184 Andeavor Midstream Partners Operating LLC    Delaware    46-2648015
Andeavor MPL Holdings LLC    Delaware    81-2731046 Asphalt Terminals LLC   
Delaware    37-1894004 Green River Processing, LLC    Delaware    46-4995184
Rendezvous Pipeline Company, LLC    Colorado    80-0918184 Tesoro Alaska
Pipeline Company LLC    Delaware    74-1839523 Tesoro Alaska Terminals LLC   
Delaware    81-1894342 Tesoro Great Plains Gathering & Marketing LLC    Delaware
   45-3002202 Tesoro Great Plains Midstream LLC    Delaware    27-3431400



--------------------------------------------------------------------------------

Tesoro High Plains Pipeline Company LLC    Delaware    27-4152862 Tesoro
Logistics Finance Corp.    Delaware    35-2453789 Tesoro Logistics Northwest
Pipeline LLC    Delaware    80-0873558 Tesoro Logistics Operations LLC   
Delaware    27-4151836 Tesoro Logistics Pipelines LLC    Delaware    61-1698909
Tesoro SoCal Pipeline Company LLC    Delaware    35-2461308 Western Refining
Conan Gathering, LLC    Delaware    82-2108618 Western Refining Delaware Basin
Storage, LLC    Delaware    82-2135391 Western Refining Logistics, LP   
Delaware    46-3205923 Western Refining Pipeline, LLC    New Mexico   
85-0467397 Western Refining Product Transport, LLC    Delaware    47-1803177
Western Refining Terminals, LLC    Delaware    86-0784398 Western Refining
Wholesale, LLC    Delaware    86-0109486 WNRL Energy GP, LLC    Delaware   
36-4794798 WNRL Energy, LLC    Delaware    47-2043380 WNRL Finance Corp.   
Delaware    47-2976324



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.08

AFFILIATE TRANSACTIONS

None.